          Case 9:19-cv-00196-DLC Document 45 Filed 02/24/21 Page 1 of 2



Gary M. Zadick
James R. Zadick
UGRIN ALEXANDER ZADICK, P.C.
#2 Railroad Square, Suite B
P.O. Box 1746
Great Falls, Montana 59403
Telephone: (406) 771-0007
Facsimile: (406) 452-9360

Attorneys for Plaintiff

                  IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION

MONTANA ASSOCIATION OF
COUNTIES PROPERTY AND                        Cause No. CV-19-196-DLC
CASUALTY TRUST,

                      Plaintiff,                 NOTICE OF DISMISSAL
                                                 WITHOUT PREJUDICE
     v.

CERTAIN UNDERWRITERS AT
LLOYDS and EVEREST NATIONAL
INSURANCE COMPANY,

                      Defendants.


      COMES NOW Plaintiff Montana Association of Counties Property and

Casualty Trust pursuant to Federal Rule of Civil Procedure 41(a) and gives notice of

dismissal of Everest National Insurance Company without prejudice.          Everest

National Insurance Company has not been served nor appeared in this action and

Plaintiff has not previously dismissed any federal or state court action based on or
        Case 9:19-cv-00196-DLC Document 45 Filed 02/24/21 Page 2 of 2



including the same claim.

      DATED this 24th day of February, 2021.


                            UGRIN ALEXANDER ZADICK, P.C.

                                     By:   /s/Gary M. Zadick
                                           Gary M. Zadick
                                           James R. Zadick
                                           #2 Railroad Square, Suite B
                                           P.O. Box 1746
                                           Great Falls, Montana 59403
                                           Attorneys for Plaintiff
